Citation Nr: 1759477	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-34 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a compensable rating for erectile dysfunction.

2. Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

The Veteran represented by:     The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel

INTRODUCTION

The Veteran served in the Army Reserves from November 1983 to October 2007.   He had active duty service during several periods: from July 1994 to April 1995; from April 1995 to June 1995; from April 1998 to June 1998; from April 2003 to July 2004; and from March 2006 to March 2007.  The Veteran received the Combat Action Badge and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) above that awarded an initial 30 percent rating for service-connected PTSD, from June 8, 2011.  

In March 2017, the Veteran testified at a Central Office hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1. On March 27, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his testimony, that a withdrawal of this appeal is requested.

2. For the entire period since June 8, 2011, the Veteran had occupational and social impairment with reduced reliability and productivity and his PTSD was manifested by a variety of symptoms, including panic attacks more than once a week, sleep disturbance, flashbacks, anxiety, hypervigilance, and difficulty with work and social relationships; however, his symptoms do not result in a higher level of occupational or social impairment. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant as to the claim for a compensable rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2. The criteria for an initial rating of 50 percent for PTSD have been met, but not for a rating higher than 50 percent.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with regard to a compensable rating for erectile dysfunction and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Legal Criteria

The Veteran's disability is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, DC 9411.  Under the general rating formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas-i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a).  When evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  

III. Analysis

At the hearing, the Veteran testified that he has had panic attacks at night for years, sometimes as high as four times per week.  During these episodes, he would hit his wife in his sleep, and it happened so frequently that his wife had to relocate to a different bedroom.  His social circle is limited to his wife, one friend, and to occasional family holidays.  He gets angry with others, including his wife, when he has to travel.  He gets road rage while driving so his wife drives, but he is claustrophobic in cars so he drives with the windows down, no matter the weather.  Overall, the Veteran is able to go out but he has to make sure that when he does go, there's not a big crowd.

The Veteran has been employed since his application, though he has changed jobs during the pendency of the appeal.  At his first job, when he would get angry, he would go into his office to avoid people, but only ever left work early due to back pain.  At his new job, he is able to telework two days a week, and has left work once because of having a verbal altercation with his coworkers.  He recently started a PTSD class, but is not in counseling yet.  He has been receiving prescriptions since 2011.   

In a March 2012 statement, the Veteran reported road rage, trouble sleeping, intrusive thoughts, and panic attacks twice a day.  He reported some memory issues and difficulty socializing with others and trusting people. 

A March 2017 letter from the Veteran's wife corroborates the Veteran's reports that he has sleep difficulties, he dislikes driving, he is quick to anger, and he tries to avoid large crowds. 

The Veteran applied for service connection for PTSD in June 2011.  Since that time, he has sought mental health treatment with VA medical providers.  In June of 2012, the Veteran reported that he had "little interest and pleasure in doing things" "several days of the week" and he "feels down, depressed, or hopeless" "nearly every day."  He also reported sleep difficulties, with restless sleep.  On objective examination, his mood and memory were intact.  In May 2014, it was noted that he had difficulty trusting medical providers and, therefore, it was difficult to treat his psychiatric symptoms.  VA treatment notes in October 2014, April 2015, and April 2016 continue to note a diagnosis of PTSD, with flashbacks, nightmares, agitation, and problems with large crowds. However, the Veteran did not endorse suicidal or homicidal ideations.  

The Veteran had a VA psychiatric examination in October 2011.  Upon examination, the Veteran endorsed many psychiatric symptoms, to include: difficulty falling and remaining asleep; poor sleep quality; specific nightmares and intrusive flashbacks while awake; socially avoidant, quick to anger, and suspicious while in public; hypervigilance; and startled by loud noises, certain smells, and sudden movements.  Further, he constantly checks his doors and windows while at home and he gets road rage and is quick to be angry with others, including his wife.  The Veteran also endorsed mild memory and concentration troubles.  Upon objective examination, the Veteran was not suicidal, homicidal, psychotic, manic, obsessive, or compulsive.  His insight and judgment were good.   Overall, the examiner found that the while the Veteran had symptoms related to PTSD, he was able to attend college and maintain a job in good standing.

The Veteran had a second VA examination in July 2016.  The Veteran reported changing his prior job due to stress and that at his current job, he continues to have conflicts with supervisors.  The Veteran reported sleep difficulties and, because of this, difficulties with concentration and focus. The Veteran also reported isolating from people including his own family and reported having frequent altercations (physical and verbal) with his wife.  Other reported symptoms included continued flashbacks, nightmares, severe anger, difficulty with relationships, and constant irritation and anxiety.  

The VA examiner noted that the Veteran endorsed symptoms of anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, difficulty adapting to stress, and an inability to establish and maintain effective relationships.  While the examiner noted symptoms, the examiner did not clarify how those symptoms may impair the Veteran's occupational and/or social functioning.

Despite the foregoing symptoms, the Veteran is consistently described as well-groomed, alert, and oriented.  His speech has been normal throughout the appeal period.  There is no evidence of any significant thought or cognitive disorder, as his thought process is consistently described as organized, relevant, and goal-directed.  His thought content is also without any delusions, hallucinations, or psychosis.  He was also employed and was attending college during the appeal period.  

Overall, the preponderance of the evidence shows that, throughout the appeal period, the Veteran's PTSD has been manifested by a variety of moderate symptoms and resulted in deficiencies in several areas, such as, interpersonal relations, sleep, and mood.  While the evidence shows the Veteran's symptoms have sometimes fluctuated in presentation, frequency, and severity, the preponderance of the evidence shows that his symptoms have impacted his social and occupational functioning and that, overall, have resulted in reduced reliability and productivity.  After resolving all reasonable doubt in favor of the Veteran, the Board finds the Veteran's PTSD has been manifested by moderate symptoms in social and occupational functioning throughout the appeal period and is consistent with a of 50 percent rating throughout the period on appeal.  

A higher rating is not warranted at any point, as the Veteran's symptoms are not shown to have resulted in a higher level of occupational and social impairment.  In considering whether the Veteran is entitled to a higher rating, the criteria in 38 C.F.R. § 4.130, DC 9411 are considered; however, the symptoms listed are not exhaustive. See Mauerhan, supra. 

A 70 percent rating is warranted when there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to the Veteran's symptom.  The Board does not find the record supports an evaluation of 70 percent.  The record is void of evidence of obsessional rituals interfering with routine activities or that the Veteran has illogical speech or thought patterns.  Throughout the record, the Veteran has exhibited good spatial orientation, good hygiene, and a good personal appearance.  Further, he has been able to maintain employment and attend college.  The Veteran has not submitted any evidence to suggest that his employment is specially accommodated or sheltered.  While there are reports of difficulty with social functioning, such as (physical) altercations with his wife, they do not appear to affect the Veteran's employment or his marital status. See 38 C.F.R. § 4.126(b) (the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment).  

A 100 percent rating is warranted if there is total occupational and social impairment, due to the Veteran's symptoms.  There is no evidence in the file that demonstrates such a marked limitation.  The Veteran has been employed throughout the period on appeal.   

Overall, the Veteran has not demonstrated symptoms that may indicate a higher level of occupational and social impairment.  Further, even if the symptoms were present, the Veteran has not demonstrated a higher level of occupational and social impairment. See Vazquez-Claudio, supra.  

Indeed, while the Veteran's symptoms have resulted in deficiencies in many areas, the Veteran has maintained fair relationships with family members, though he chooses to self-isolate and has bursts of anger.  His thought processing and communication skills have also remained intact and he has not demonstrated near-continuous panic or depression, impaired impulse, or a complete inability to maintain relations. 

Therefore, the Veteran's overall disability picture reflects that his PTSD warrants a 50 percent rating, but not higher, for the period since June 8, 2011.  In reaching this determination, the Board acknowledges that the Veteran had been assigned a Global Assessment of Functioning (GAF) scale score of 76, which indicates transient symptoms and impairment.  

In this regard, a GAF score, which is from a scale reflecting the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness, had been a tool employed prior to the issuance of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition.  However, it is the symptoms shown, and not the assigned GAF scores or an examiner's assessment of the severity of a disability, which provides the primary basis for the assigned rating.  See 38 C.F.R. § 4.126.  Moreover, the American Psychiatric Association has since found that the GAF score has limited usefulness in the assessment of the level of disability, given the lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  See 79 Fed. Reg. 45093.  Thus, the score the Veteran was assigned is not of particular probative value.  The Board notes that the score assigned in this case is inconsistent with the Board's assessment that the Veteran's symptoms are moderate and have resulted in deficiencies in areas sufficient to warrant a 50 percent rating, but no higher. 

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, the Board finds that the Veteran's symptomatology has been consistent with no more than a 50 percent rating throughout the appeal period.  Therefore, assigning staged ratings for this disability is not warranted. 

For the foregoing reasons and bases, the Board finds the relevant evidence supports the award of an initial rating of 50 percent, but not higher, for service-connected PTSD throughout the appeal period.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, DCs 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The appeal as to a compensable rating for erectile dysfunction is dismissed.

An initial rating of 50 percent, but not higher, for PTSD for the entire time period on appeal is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


